 


109 HR 2971 IH: Parental Notification and Intervention Act of 2005
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2971 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mrs. Musgrave introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for parental notification and intervention in the case of a minor seeking an abortion. 
 
 
1.Short TitleThis Act may be cited as the Parental Notification and Intervention Act of 2005. 
2.Parental notification 
(a)It shall be unlawful for any person or organization to perform any abortion on an unemancipated minor under the age of 18, to permit the facilities of the entity to be used to perform any abortion on such a minor, or to assist in the performance of any abortion on such a minor, if the person or organization has failed to comply with the following requirements: 
(1)Unless there is clear and convincing evidence of physical abuse of the minor by the parent, written notification has been provided to the parents of the minor, informing the parents that an abortion has been requested for the minor. 
(2)There is compliance with a 96-hour waiting period after notice has been received by the parents. 
(3)There is compliance with the procedures contained in section 3 of this Act. 
(b)Whoever violates the provisions of subsection (a) of this section shall be fined not more than $1,000,000, or imprisoned not more than 10 years, or both. 
(c)The provisions of this section shall not apply if, with respect to an unemancipated minor for whom an abortion is sought, a defense or affirmative defense exists which would be applicable to other provisions of title 18, United States Code. In any such case, a physician other than the physician with principal responsibility for making the decision to perform the abortion must make a determination that— 
(1)a medical emergency exists in which an abortion on the minor is necessary due to a grave, physical disorder or disease of the minor that would, with reasonable medical certainty, cause the death of the minor if an abortion is not performed; 
(2)parental notification is not possible as a result of the medical emergency; and 
(3)certifications regarding compliance with paragraphs (1) and (2) of this subsection have been entered in the medical records of the minor, together with the reasons upon which the determinations are based, including a statement of relevant clinical findings. 
(d)For purposes of this section, any parental notification provided to comply with the provisions of subsection (a) shall be provided through the manner described in paragraph (1), or through the manner described in paragraph (2), as follows: 
(1) The notification shall be provided through certified mail in accordance with the following procedures: 
(A)The notification shall be addressed to the parent of the unemancipated minor. 
(B)The address used shall be the dwelling or usual place of abode of the parent. 
(C)Return receipt shall be requested. 
(D)Delivery shall be restricted to the parent. 
(2)The notification shall be delivered personally to the parent. 
(e)For purposes of this section, the term parent includes, but is not limited to, any legal guardian of the child. 
3.Parental interventionAny parent required to be notified pursuant to section 2 of this Act may bring an action in the district court of the United States where the parent resides or where the unemancipated minor is located. The court shall issue an injunction barring the performance of the abortion until the issue has been adjudicated and the judgment is final. The court shall issue relief permanently enjoining the abortion unless the court determines that granting such relief would be unlawful. 
4.Effective date and severability 
(a)The provisions of this Act shall be severable. If any provision of this Act, or any application thereof, is found unconstitutional, that finding shall not affect any provision or application of the Act not so adjudicated. 
(b)The provisions of this Act shall take effect immediately upon enactment. 
 
